I concur in the result solely on the ground, stated in the majority opinion, that plaintiff ratified the contract while it was still executory by acts of performance.
I cannot agree that the representations as to value and the character of the building were merely trade talk. They were fraudulent representations of fact upon which plaintiff relied and were actionable under our rulings in Drake v. Fairmont Drain Tile  Brick Co. 129 Minn. 145, 151 N.W. 914; Ludowese v. Amidon, 124 Minn. 288, 144 N.W. 965, and similar cases. *Page 134